Exhibit 10.35

Execution Version

[*] indicates that a confidential portion of the text of this agreement has been
omitted.

DISCOVERY COLLABORATION AGREEMENT

This Discovery Collaboration Agreement (this “Agreement”) is effective as of
September 9, 2009 (the “Effective Date”) and is made by and between Arana
Therapeutics Limited (ACN 002 951 877), an Australian company having offices at
Level 2, 37 Epping Road, Macquarie Park, New South Wales 2113, Australia
(“Arana”), and XOMA Development Corporation, a Delaware corporation having
offices at 2910 Seventh Street, Berkeley, California 94710, USA (“XOMA”). Arana
and XOMA are sometimes referred to herein individually as a “Party” and together
as the “Parties.”

BACKGROUND

A. Arana is engaged in the research and development of product candidates,
including without limitation Antibodies, for use in treating and/or preventing
human diseases.

B. XOMA has developed certain materials, technologies and related information,
hereinafter identified as [*], the Discovery Know-How and the Systems, that are
useful to the discovery, optimization and development of Antibodies and related
proteins.

C. Prior to the Effective Date, XOMA has conducted certain activities [*] to
Arana’s satisfaction.

D. XOMA and Arana, as specified herein, wish to form a collaboration directed
toward identifying new Antibodies for diseases of interest to Arana and in the
course of which, inter alia, XOMA would [*].

E. Arana, on its own behalf and on behalf of its Affiliates, agrees to accept
the Transferred Materials under the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, XOMA and Arana agree as follows:

Section 1. DEFINITIONS

1.1 “Affiliate” means any corporation, company, partnership, joint venture
and/or firm that controls, is controlled by or is under common control with a
Party to this Agreement. For purposes hereof, “control” means (a) in the case of
a corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the stock or shares entitled to vote for the election of directors;
(b) in the case of a non-corporate entity, direct or indirect ownership of more
than fifty percent (50%) of the equity interests with the power to direct the
management and policies of such non-corporate entity; or (c) possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the entity in question (whether through ownership of
securities or other ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------

1.2 “Antibody” shall mean any molecule, including full immunoglobulin molecules
(e.g., IgG, IgM, IgE, IgA and IgD molecules) and ScFv, Fv and Fab molecules,
that has an amino acid sequence by virtue of which it specifically interacts
with an antigen, immunogen or hapten or which elicits an immune response and
wherein that amino acid sequence consists essentially of a functionally
operating region of an antibody variable region, including any naturally
occurring or recombinant form of such a molecule.

1.3 “Antibody Product” means any composition of matter or article of manufacture
consisting essentially of an Antibody (a) alone or (b) integrally associated
with a composition of matter or article of manufacture (including without
limitation conjugates bound to a toxin, label or other moiety) providing
therapeutic, half-life, safety or other advantages to the Antibody.

1.4 “Applicable Interest Rate” has the meaning specified in Section 13(d)
hereof.

1.5 “Arana Licensee” means, solely with respect to Licensed Products, any Third
Party to whom Arana licenses or grants rights, as part of a bona fide
collaboration, development, commercialization or marketing arrangement, to
develop, commercialize, market or distribute any such Licensed Product. All
arrangements with an Arana Licensee shall be pursuant to a written agreement,
which will incorporate requirements on each Arana Licensee sufficient to ensure
compliance with the provisions of Sections 7(b), 12(b)(ii), 12(c), and 14 and
any other provisions of this Agreement expressly relating to Arana Licensees and
provide (where possible under the governing law of such written agreements) that
XOMA shall be a third party beneficiary thereof. No Third Party shall be an
Arana Licensee if such Third Party does not take material economic risk with
respect to the development or commercialization of the Licensed Product that is
the subject of the applicable arrangement; provided, that this sentence shall
not prevent Arana from using any Third Party as a distributor or selling agent.

1.6 [*]

1.7 [*]

1.8 “Bacterial Cell Expression Patent Rights” or “BCE Patent Rights” means the
Patent Rights described on Schedule 1.8.

1.9 “Bankruptcy Code” has the meaning specified in Section 18(c) hereof.

1.10 [*]

1.11 [*]

1.12 “BLA” means a Biologics Licensing Application or New Drug Application (each
as defined in the FDC Act) and any other equivalent marketing authorization
application or other license, registration or application seeking approval from
a Regulatory Authority to market a Licensed Product in the Field in the
Territory.

 

-2-



--------------------------------------------------------------------------------

1.13 [*]

1.14 [*]

1.15 [*]

1.16 “Change of Control” means any transaction or series of transactions with
respect to an entity as a result of which any person or group (as defined under
the U.S. Securities Exchange Act of 1934, as amended) becomes, directly or
indirectly, the beneficial owner of more than fifty percent (50%) of the total
voting power of such entity’s equity securities or otherwise gains control of
such entity.

1.17 [*]

1.18 “Collaboration” has the meaning specified in Section 2(a) hereof.

1.19 “Collaboration Committee” has the meaning specified in Section 2(b) hereof.

1.20 “Combination Product” has the meaning specified in Section 1.43 hereof.

1.21 “Confidential Information” means any information and data received by a
Party (the “Receiving Party”) from the other Party or its Affiliates (the
“Disclosing Party”) in connection with this Agreement or the Mutual
Confidentiality Agreement effective as of February 27, 2009 between Arana
Therapeutics (VIC) Pty Limited and XOMA (US) LLC. Notwithstanding the foregoing,
Confidential Information shall not include any part of such information or data:

(a) which is or becomes public knowledge (through no fault of the Receiving
Party); or

(b) which is made available to the Receiving Party by a Third Party not under an
obligation of confidentiality with the Disclosing Party (and such lawful right
can be demonstrated by the Receiving Party’s written records); or

(c) which is already rightfully in the Receiving Party’s possession at the time
of receipt from the Disclosing Party (and such prior possession can be
demonstrated by the Receiving Party’s written records); or

(d) which is independently developed by an employee of the Receiving Party
and/or its Affiliates without the aid, application or use of confidential
information disclosed by the Disclosing Party (and such independent development
can be demonstrated by the Receiving Party’s written records), provided such
independent development does not breach any of the Receiving Party’s obligations
under this Agreement.

1.22 “Control” or “Controlled” means, with respect to any (a) material,
document, item of information, method, data or other Know-How or (b) Patent
Right or other intellectual property right, the possession (whether by ownership
or license, other than by a license granted pursuant to this Agreement) by a
Party or its Affiliates of the ability to grant to the other Party access,
ownership, a license and/or a sublicense as provided herein under such item or
right without violating the terms of any agreement or other arrangement with any
Third Party as of the time such Party would first be required hereunder to grant
the other Party such access, ownership, license or sublicense.

 

-3-



--------------------------------------------------------------------------------

1.23 “Disclosing Party” has the meaning specified in Section 1.21 hereof.

1.24 “Discovered” means, in respect of an Antibody or Antibody Product, the
derivation of such Antibody or Antibody Product from the identification,
determination and/or confirmation of a Target and/or a Target’s associated
ligand or receptor.

1.25 “Discovery Know-How” means the Know-How transferred to Arana or its
Affiliates pursuant to Section 3.

1.26 “Discovery Patent Rights” means the Patent Rights described on Schedule
1.26, which shall be updated from time to time by XOMA to reflect the status of
such Patent Rights or as otherwise agreed in writing by Arana and XOMA.

1.27 “Discovery Product” means an Antibody or Antibody Product Discovered as a
result of, or arising out of, the use of [*] the Discovery Know-How and/or the
practice of the Discovery Patent Rights by Arana or its Affiliates, either on
their own account or on behalf of an Arana Licensee as part of a bona fide
collaboration with respect to that Antibody or Antibody Product, including
without limitation through the use of [*] the Discovery Know-How and/or the
practice of the Discovery Patent Rights to identify, validate or otherwise use a
Target and/or its associated ligand or receptor. As used herein, to “validate” a
Target includes any activities by which, using [*], Discovery Know-How,
Discovery Patent Rights and/or any Antibody arising therefrom, a Target is
identified, determined and/or, confirmed as being significant in a disease or
other biological pathway or used in any material manner to develop a therapeutic
and/or prophylactic compound or product.

1.28 “EMEA” means the European Medicines Agency or any successor thereto.

1.29 “Event of Default” means an event described in Section 17(b)(i) hereof.

1.30 “FDA” means the United States Food and Drug Administration, or any
successor thereto.

1.31 “FDC Act” means the United States Food, Drug and Cosmetic Act (or any
successor thereto), as amended, and the rules and regulations promulgated
thereunder.

1.32 “Field” means the Discovery, research, development, manufacture and/or
commercialization of Antibody Products for (a) the treatment, palliation or
prevention of any disease or condition in humans, [*].

1.33 “First Commercial Sale” means the first sale for use or consumption by the
general public of a Licensed Product in a country after Regulatory Approval has
been obtained in such country. For the avoidance of doubt, First Commercial Sale
shall not include the sale of any Licensed Product for use in clinical trials or
for compassionate use prior to Regulatory Approval.

 

-4-



--------------------------------------------------------------------------------

1.34 “GAAP” means United States generally accepted accounting principles, as
they exist from time to time, consistently applied.

1.35 “ICC” has the meaning specified in Section 18(h)(i) hereof.

1.36 “Indemnitee” has the meaning specified in Section 16(d) hereof.

1.37 “Indemnitor” has the meaning specified in Section 16(d) hereof.

1.38 “Know-How” means Confidential Information comprised of any and all
know-how, trade secrets, data, processes, techniques, procedures, compositions,
materials, devices, methods, formulas, protocols, and research, preclinical and
clinical data and information, including any and all chemical, biochemical,
toxicological, and scientific research information, whether in written,
electronic, graphic or video form or any other form or format. Know-How shall
not include Patent Rights [*].

1.39 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.40 “Licensed Know-How” means, collectively, the Discovery Know-How and the TAE
Know-How.

1.41 “Licensed Patent Rights” means, collectively, the Discovery Patent Rights
and the TAE Patent Rights.

1.42 “Licensed Product” means an Antibody or Antibody Product that is either a
Discovery Product or a TAE Product.

1.43 “Net Sales” means, with respect to a Licensed Product, the gross amount
invoiced by Arana or its Affiliates or by any Arana Licensee for sales of such
Licensed Product to customers which are not Affiliates (or which are Affiliates
but are end users of such Licensed Product), less the following unreimbursed or
non-refunded deductions with respect thereto, determined in accordance with GAAP
and calculated in United States dollars and to the extent such amounts have not
already been deducted from the amount invoiced: (a) amounts actually allowed as
volume or quantity discounts, rebates, price reductions, coupons, vouchers and
co-pay assistance reimbursements, returns (including recalls), [*], and
charge-backs, (b) sales, excise and turnover taxes. goods and services,
value-added and other indirect taxes, and similar duties, levies and charges
collected, charged or otherwise imposed directly upon and paid or payable by
such party and its Affiliates, and (c) all other direct expenses or discounts,
including but not limited to cash discounts, trade discounts, government and
managed care discounts, custom duties and transportation and insurance charges.

 

-5-



--------------------------------------------------------------------------------

In the event the Licensed Product is sold as part of a Combination Product (as
defined below), the Net Sales from the Combination Product, for the purposes of
determining royalty payments, will be determined by [*].

In the event that the average sale price of the Licensed Product can be
determined but the average sale price of the other active compounds or active
ingredients in the Combination Product cannot be determined, Net Sales for
purposes of determining royalty payments will be calculated by [*]. If the
average sale price of the other active compounds or active ingredients can be
determined but the average price of the Licensed Product cannot be determined,
Net Sales for purposes of determining royalty payments will be calculated by
[*].

In the event that the average sales price of both the Licensed Product and the
other active compounds or active ingredients in the Combination Product cannot
be determined, the Net Sales of the Licensed Product shall be determined in
accordance with the procedures set out in Section 18(h)(i).

As used above, the term “Combination Product” means any Licensed Product sold in
conjunction with any other active component(s) (whether packaged together or in
the same therapeutic formulation).

Free samples of Licensed Product and the disposition of Licensed Product for, or
the use of Licensed Product in, preclinical or clinical (Phase 1–3) trials or
other market-focused (Phase 4) trials in which Licensed Product is provided to
patients without any payment shall not result in any Net Sales.

1.44 “Patent Rights” means all patents and patent applications existing as of
the Effective Date and all patent applications claiming priority from the
foregoing thereafter filed and patents thereafter issued, including, without
limitation, any continuations, continuations-in-part, divisionals, provisionals
or any substitute applications, any patent issued with respect to any such
patent applications, any reissue, reexamination, renewal or extension (including
any supplemental protection certificate) of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent, and all foreign counterparts of any of the foregoing.

1.45 “Phase 1 Trial” means a human clinical trial in any country that is
intended to initially evaluate the safety and/or pharmacological effect of a
Licensed Product in subjects or that would otherwise satisfy the requirements of
21 C.F.R. 312.21(a), or its foreign equivalent.

1.46 “Phase 2 Trial” means a human clinical trial in any country that is
intended to initially evaluate the effectiveness of a Licensed Product for a
particular indication or indications in patients with the disease or indication
under study or that would otherwise satisfy the requirements of 21 C.F.R.
312.21(b), or its foreign equivalent.

1.47 “Phase 3 Trial” means a pivotal human clinical trial in any country, the
results of which could be used to establish safety and efficacy of a Licensed
Product as a basis for a BLA or that would otherwise satisfy the requirements of
21 C.F.R. 312.21(c) or its foreign equivalent. In the event of a Phase 2/3
trial, initiation of Phase 3 shall be deemed to have occurred upon a decision by
Arana to continue enrollment for the pivotal portion of such trial.

 

-6-



--------------------------------------------------------------------------------

1.48 “Receiving Party” has the meaning specified in Section 1.21 hereof.

1.49 “Regulatory Approval” means any and all approvals (including any applicable
governmental price and reimbursement approvals), licenses, registrations, or
authorizations of any federal, national, multinational, state, provincial or
local regulatory agency, department bureau or other governmental entity that are
necessary for the manufacture, use, storage, import, transport, promotion,
marketing and sale of a Licensed Product in the Field in a country or group of
countries.

1.50 “Regulatory Authority” means any governmental authority in a country or
region that regulates the manufacture or sale of pharmaceutical products,
including the FDA, the EMEA and the Australian Therapeutic Goods Administration,
and any successors thereto.

1.51 “Representatives” has the meaning specified in Section 18(h)(i) hereof.

1.52 “Research and Development” means, solely with respect to the use of the
Transferred Materials by Arana or its Affiliates, the conduct of activities
relating to the Discovery of Antibodies for Targets, the identification,
characterization, selection, optimization and research of Antibodies and
Licensed Products and the conduct of all tests, clinical and other studies and
other activities (including test method development, toxicology studies,
statistical analysis and report writing, preclinical and other testing,
packaging and regulatory affairs, product approval and registration activities)
related thereto as are customarily performed in the biopharmaceutical industry
as part of research and development of new products. Research and Development
may include without limitation (a) the Discovery of Antibodies that selectively
bind to and act through Targets, (b) the development of assays for Antibodies
to, inter alia, confirm the activity of such Antibodies or Target, and (c) the
performance of affinity maturation on such Antibodies, in each case with the
objective of identifying Antibodies that have potential as Licensed Products.

1.53 “Royalty-Bearing Discovery Product” means [*].

1.54 “Services” has the meaning specified in Section 4(a) hereof.

1.55 “Systems” means the informatics and other materials handling systems,
associated software applications and related data systems, Patent Rights related
to the foregoing (the “Systems Patent Rights”) and related Know-How (the
“Systems Know-How”), each as more particularly described on Schedule 1.55. For
the purposes of this Agreement, Systems shall not include any Third Party
software, operating system, data device or other materials not actually
integrated into the software applications and related data systems constituting
the Systems.

1.56 “Systems Know-How” has the meaning specified in Section 1.55 hereof.

1.57 “Systems Patent Rights” has the meaning specified in Section 1.55 hereof.

 

-7-



--------------------------------------------------------------------------------

1.58 “TAE Know-How” has the meaning specified in Section 1.63 hereof.

1.59 “TAE Patent Rights” has the meaning specified in Section 1.63 hereof.

1.60 “TAE Product” means an Antibody or Antibody Product which falls within a
Valid Claim of the TAE Patent Rights at the time and in the jurisdiction of its
manufacture or sale, or arose from the practice of a Valid Claim of the TAE
Patent Rights at the time and in the jurisdiction of such activities.

1.61 “Target” means a gene and the products encoded by such gene, including,
without limitation, (a) any partial or full-length DNA sequence from such gene
(including any mutant or polymorphic forms thereof), (b) any RNA sequence
(including any post-transcriptionally modified variants thereof) encoded by any
such gene, (c) any peptide, polypeptide or protein (including any
post-translationally modified variants thereof) encoded by any such gene,
(d) any derivatives or fragments of any of the foregoing, and/or (e) any species
variants or homologs of any of the foregoing.

1.62 [*]

1.63 “Target Affinity Enhancement Technology” or “TAE Technology” means (a) the
materials and Know-How (the “TAE Know-How”) and (b) the Patent Rights (the “TAE
Patent Rights”), each as more particularly described on Schedule 1.63, that set
forth an embodiment of the technology made available by XOMA for improving or
enhancing the affinity of an Antibody.

1.64 “Territory” means all of the countries and territories of the world.

1.65 “Third Party” means any person or entity other than Arana, XOMA and their
respective Affiliates.

1.66 “Third Party Agreements” has the meaning specified in Section 15(b)(ix)
hereof.

1.67 “Third Party Patents” has the meaning specified in Section 15(b)(ix)
hereof.

1.68 “Transferred Materials” means, collectively, [*], the Licensed Know-How,
the Systems and/or any related materials actually transferred to Arana pursuant
to this Agreement.

1.69 “Valid Claim” means, in respect of a Patent Right in the jurisdiction of
that Patent Right, either (a) a claim of an issued and unexpired patent which
has not been held permanently revoked, unenforceable or invalid by a decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal and that is not admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise, or (b) a
claim of a pending parent patent application that was filed and is being
prosecuted in good faith and has not been abandoned or finally rejected without
the possibility of appeal or refiling.

 

-8-



--------------------------------------------------------------------------------

1.70 [*]

1.71 “[*] Materials” has the meaning specified in Section 5(e) hereof.

1.72 “[*] Specifications” means Arana’s specifications for [*] set forth on
Schedule 1.70.

Section 2. COLLABORATION OVERVIEW

(a) Objectives. Arana and XOMA intend to collaborate in the Discovery of
Antibodies and/or Antibody Products, with (in general) XOMA constructing and/or
transferring certain materials and providing access to certain intellectual
property rights and Arana conducting various Discovery and other activities, in
each case as provided in or permitted by this Agreement (the “Collaboration”).
It is intended that the Collaboration will be conducted as a collaborative
effort with activities by the Parties carried out primarily at each Party’s
respective facilities, except as otherwise provided herein.

(b) Committee. As soon as practicable after the Effective Date, the Parties
shall establish a committee (the “Collaboration Committee”) comprised of
representatives designated by each of XOMA and Arana, each of whom shall have
experience and seniority sufficient to enable him or her to make decisions on
behalf of the Party he or she represents within the scope of the authority of
the Collaboration Committee as provided herein, and each of whom shall be
employed by the Party designating such representative. The Collaboration
Committee shall be responsible for overseeing the Parties’ interaction and
performance of their respective obligations under this Agreement. In reaching
decisions or taking action, the Collaboration Committee shall strive for
unanimity. In the event unanimity cannot be reached on a question of whether or
not a Party has complied with the requirements of this Agreement, the matter
shall be referred for resolution pursuant to Section 18(h)(i). For the avoidance
of doubt, subject to the foregoing, each Party shall determine the manner in
which it exercises its independent rights and complies with its independent
obligations hereunder using its own personnel and facilities.

Section 3. DELIVERABLES; DELIVERY

(a) Deliverables. Within [*] following the Effective Date, XOMA shall deliver
[*], the Discovery Know-How relating thereto, the TAE Know-How and the Systems
to Arana’s Melbourne, Australia facility, as evidenced by the Delivery and
Receipt Acknowledgement in the form attached as Exhibit A. XOMA shall provide
[*] in the quantities, and together with the additional information, set forth
in Schedule 3(a).

(b) Delivery. Delivery of the Transferred Materials shall be made F.O.B. XOMA’s
Berkeley, California facility, upon provision of the same to an independent
carrier designated by XOMA and reasonably acceptable to Arana. Title and risk of
loss shall transfer to Arana upon such delivery, [*].

(c) [*]

(d) [*]

 

-9-



--------------------------------------------------------------------------------

Section 4. SERVICES

(a) Services Defined. Upon the request of Arana, XOMA agrees to perform the
services described in Schedule 4(a) (the “Services”). XOMA warrants that it has
and/or will retain employees and/or consultants with the skills, ability and
training necessary to, and that it shall, render the Services in a timely and
professional manner consistent with industry standards in accordance with the
terms of this Section 4, including Schedule 4(a). Subject to the foregoing, the
manner and means by which XOMA chooses to complete the Services are in XOMA’s
sole discretion and control. XOMA’s only service obligations with respect to the
validation, implementation or use of the Transferred Materials at Arana shall be
those expressly provided in Section 3(c) and this Section 4.

(b) Compensation. In consideration of the Services to be rendered hereunder,
Arana agrees to pay XOMA the compensation set forth in Schedule 4(a).

(c) Expenses. Arana will reimburse XOMA for all reasonable travel, lodging and
other expenses of XOMA’s employees and consultants rendering the Services
documented to the reasonable satisfaction of Arana [*].

(d) Other Services. XOMA (including its employees rendering the Services) may
conduct activities with and provide services to, and its consultants rendering
the Services may perform services for or be employed by, Third Parties so long
as doing so does not cause XOMA to breach its obligations under this Section 4
or any other provision of this Agreement.

(e) Term. The Parties shall have no further rights or obligations with respect
to this Section 4 (other than those accrued prior to such termination) upon the
earliest of (i) termination of this Agreement in accordance with its terms,
(ii) termination of this Section 4 by either Party upon a material breach by the
other Party that is not cured within thirty (30) days of such other Party
becoming aware of such breach, effective immediately upon written notice to the
breaching Party, (iii) termination by Arana of this Section 4, at its
discretion, upon prior written notice to XOMA [*].

Section 5. GRANTS OF RIGHTS; [*]

(a) [*], TAE Technology, Etc. XOMA grants to Arana, on its own behalf and on
behalf of its Affiliates, in the Field throughout the Territory, subject to the
terms, conditions and limitations set forth in this Agreement:

(i) an exclusive (except as to the use of [*] by XOMA and its Affiliates, as
provided in Section 5(f)), non-transferable license and/or right, without the
right to grant sublicenses, to use [*] to identify, isolate, modify, develop and
exploit Discovery Products; and

 

-10-



--------------------------------------------------------------------------------

(ii) a non-exclusive, non-transferable license and/or right, without the right
to grant sublicenses, to:

(x) use the Systems and/or the Discovery Know-How, and/or practice the Systems
Patents and/or the Discovery Patent Rights, in each case to Discover, identify,
isolate, modify, develop and exploit Discovery Products; and

(y) use the TAE Technology and/or the Systems, and/or practice the TAE Patent
Rights and/or the Systems Patent Rights, in each case to alter, modify and/or
express Antibodies and Antibody Products in order to discover, identify,
isolate, modify and/or develop Licensed Products.

The grants provided for in this Section 5(a) include, to the extent required, a
right and license to Arana, its Affiliates and any Arana Licensee, subject to
the other limitations of this Agreement, to make, have made, use, sell, offer to
sell, import or export any Licensed Product. The grant provided for under
Section 5(a)(i) includes any Patent Right (other than the BCE Patent Rights,
Arana’s rights to which are addressed in clause (b) below), copyright or similar
intellectual property right that is, as of the Effective Date, under the Control
of XOMA and/or its Affiliates and shall be subject to all applicable
limitations, restrictions and obligations provided for in this Agreement and any
limitations or restrictions contained in any license or grant of rights from or
other agreement with a Third Party the benefit of which is claimed by Arana,
provided such terms (i) were made available in writing to Arana prior to the
Effective Date, and (ii) are expressed to apply to collaborators or licensees of
XOMA in the position of Arana under this Agreement.

(b) BCE Patent Rights. In addition, to the extent that the conduct by Arana of
any of the activities expressly licensed by XOMA hereunder constitutes the
practice of the BCE Patent Rights, Arana and its Affiliates shall be deemed to
have a non-exclusive license, without the right to grant sublicenses, under the
BCE Patent Rights to conduct such activities solely as provided in, and as
limited by, the scope of the license grants in Section 5(a). For the avoidance
of doubt, the license granted pursuant to this Section 5(b) shall not include
any right (i) to make or have made any quantities of any product, including an
Antibody, in a prokaryote other than as reasonably necessary to conduct Research
and Development activities, (ii) to conduct phage display other than with the
Transferred Materials and/or (iii) to conduct any activities for a Third Party
except as reasonably necessary for an Arana Licensee to make (but not
manufacture using the BCE Patent Rights), use, sell, offer to sell, import or
export a Licensed Product after the initial binding domains have been Discovered
by Arana or its Affiliates.

(c) Trade Secrets. Arana and/or each person or entity, including authorized
Third Parties, who has been given access by Arana to the Transferred Materials,
the Systems and/or the Source Code or Software (as such terms are defined in
Section 8) acknowledges formulae, algorithms and computational methods contained
therein may constitute XOMA’s trade secret information. Arana shall take
reasonable steps to prevent the dissemination of the trade secret information
contained therein and shall permit the dissemination of such information only to
those persons or entities with a “need to know” such information who acknowledge
their obligation to maintain the secrecy of such trade secrets and not to use
them for purposes not authorized hereunder. For the avoidance of doubt, Arana
shall have an implied license to the trade secrets described in this
Section 5(c) as is reasonably necessary to enjoy the benefits of the licenses
otherwise granted in this Agreement, to the extent such trade secrets do not
form part of the Know-How expressly licensed under this Agreement.

 

-11-



--------------------------------------------------------------------------------

(d) [*] each of XOMA and Arana shall be obligated to keep accurate books and
records sufficient to identify with reasonable specificity the uses to which [*]
have been put and the Discovery Products which have been derived from or arose
out of the use of [*].

(e) Limitations on Use of Source Materials and Copies. None of XOMA or its
Affiliates shall [*], and XOMA agrees not to transfer, lend or otherwise make
available [*] or [*] Materials (in whole or part) to any person other than
XOMA’s Affiliates or Arana. [*] Subject only to the foregoing, Arana
acknowledges that XOMA and/or its Affiliates may, on their own behalf or on
behalf of one or more Third Parties (x) [*], and/or (y) undertake competitive
activities directed to a Target, including using copies of the Licensed Know-How
and/or the Systems.

(f) Retention of Rights by XOMA. XOMA shall retain (i) ownership of and the
right to use [*] for itself and its Affiliates, including for the avoidance of
doubt as part of a bona fide collaboration, development, commercialization or
marketing arrangement with a Third Party, to develop, commercialize, market or
distribute Antibody Products, and (ii) the ownership and right to use, license
or otherwise exploit in any manner whatsoever the Licensed Know-How and the
Systems, the Source Code or the Software (as such terms are defined in
Section 8), [*], the Licensed Patent Rights and/or any other Patent Right,
copyright or other item of intellectual property that covers or claims the
Transferred Materials and/or their creation, construction or use. [*] Except as
otherwise expressly provided in this Agreement, under no circumstances shall a
Party hereto, as a result of this Agreement, obtain any ownership interest in or
other right to any technology, know-how, patents, patent applications, gene or
genomic sequence data or information, products, or biological materials of the
other Party, including items owned, controlled or developed by, or licensed to,
the other Party, or transferred by the other Party to said Party, at any time
pursuant to this Agreement.

Section 6. ARANA INVENTIONS; UNBLOCKING LICENSE

Without limitation to any other right Arana may have at Law, Arana shall be free
to seek and obtain patent protection, except with respect to [*], the Discovery
Patent Rights or the BCE Patent Rights themselves, for any inventions arising
out of or relating to its authorized use or practice of the Transferred
Materials, the Licensed Patent Rights, the Licensed Know-How, the Systems Patent
Rights and/or the Systems Know-How, provided, however, that, solely to the
extent such patent or patent application relating to such invention contains
claims that would cover the use or practice of the Transferred Materials, the
Licensed Patent Rights and/or any Systems Patent Rights, or would block XOMA,
its Affiliates, licensees, partners or collaborators from full enjoyment of the
same rights as are licensed hereunder to Arana, (a) Arana shall provide written
notice of the filing of any such patent application to XOMA, and in the event
Arana elects not to prosecute any such patent application or maintain any
resulting patent, XOMA, at its own expense, but with the full assistance of
Arana, shall be free to prosecute such patent application and/or maintain such
patent, and (b) Arana shall be deemed to have granted to XOMA a non-exclusive,
fully paid-up, irrevocable, worldwide license, in order for XOMA, and any Third
Party working with XOMA, directly or without limitation as a licensee, partner
or collaborator, to

 

-12-



--------------------------------------------------------------------------------

enjoy the benefit, on its own behalf or on behalf of any Third Party, of the use
or practice of the Transferred Materials, the Licensed Patent Rights and/or any
patent or patent application covering the use of the Systems. Such license shall
not extend to claims of patents or patent applications relating to Antibodies or
Antibody Products, or methods and processes involving therapeutic or diagnostic
use of Antibodies or Antibody Products. In the event that, after the Effective
Date, Arana acquires Control of any Patent Rights to which this Section 6 would
apply because the invention disclosures in such Patent Rights are covered by the
first sentence hereof, then, subject to any limitations and obligations of any
written agreement relating to such Patent Rights, Arana shall, at XOMA’s option,
extend to XOMA the same rights to such Patent Rights as are otherwise provided
for herein.

Section 7. LIMITATIONS ON USE AND MODIFICATION

(a) Certain Transfers. All uses of the Transferred Materials shall initially be
performed at Arana’s Melbourne, Australia facilities: provided, however, that
Arana shall be free to move the Transferred Materials to any other site of its
selection that is and will remain under its or its Affiliates’ control, it being
understood that XOMA shall have no responsibility hereunder for any such
transfer. Any site at which the Transferred Materials will be used shall be and
shall remain accessible to employees only of Arana and its Affiliates, shall be
under the exclusive control of Arana or its Affiliates and shall have reasonable
safeguards designed to protect the Transferred Materials from theft, destruction
or unauthorized use.

(b) Certain Limitations. Arana acknowledges, represents and warrants that the
transfers provided for by this Agreement arise out of and are part of the
Collaboration; provided, however, that the use of the Transferred Materials and
the practice of the Licensed Patent Rights and any other Patent Rights to which
rights are granted pursuant to this Agreement may, subject to the applicable
provisions of this Agreement, be used by Arana and its Affiliates for any other
purpose including the discovery, development and subsequent commercial sale of
any composition of matter in the Field. Notwithstanding the foregoing, the
following restrictions shall apply to the Transferred Materials:

(i) Except by XOMA or with XOMA’s prior written consent, [*] may not be altered
or modified.

(ii) The Transferred Materials may not be transferred or disposed of to a Third
Party; provided, however, that [*].

(iii) Arana shall not use the Transferred Materials or practice the Licensed
Patent Rights and any other Patent Rights to which rights are granted pursuant
to this Agreement on behalf of any Third Party, [*] or otherwise engage in
activities not directly associated with Arana’s or its Affiliates’ own internal
discovery, research and development programs; provided, however, that, so long
as the other limitations of this Agreement are satisfied, Arana may use the
Transferred Materials or practice the Licensed Patent Rights and any other
Patent Rights covered by this Agreement with respect to any Discovery Product as
to which Arana or its Affiliates has either in-licensed or acquired rights from
a Third Party where such in-license or grant of rights is for the exclusive
development of such Discovery Product or variants thereof by Arana or its
Affiliates and the original licensor does not become an Arana Licensee with
respect to such Discovery Product.

 

-13-



--------------------------------------------------------------------------------

(iv) Arana acknowledges that its rights to use the Transferred Materials are
subject to all applicable limitations, restrictions and obligations provided for
in the terms of any license or grant of rights from or other agreement with a
Third Party the benefit of which is claimed by Arana, provided such terms
(i) were made available in writing to Arana prior to the Effective Date, and
(ii) are expressed to apply to collaborators or licensees of XOMA in the
position of Arana under this Agreement.

(v) None of the grants of rights or licenses herein or the use of any of the
Transferred Materials extend to or permit Arana to work with or extend any
benefit hereunder to (A) any composition of matter, article of manufacture or
Know-How arising out of the unlawful use of any item of Know-How or practice of
any Patent Right owned or controlled by XOMA or its Affiliates that is also
licensed to Arana or (B) any Third Party who the directors of Arana know is
engaged in such unlawful use or practice.

Section 8. CERTAIN PROVISIONS RELATING TO SOFTWARE

(a) Additional Definitions. For purposes of this Section 8, the following terms
shall have the respective meanings indicated below:

(i) “Applicable Patent Rights” shall mean (A) in the case where XOMA is the
grantor of rights, claims of patents that (I) are now or hereafter acquired,
owned by or assigned to XOMA and (II) cover subject matter contained in the
Source Code or the Software, and (B) in the case where Arana is the grantor of
rights, claims of patents that (I) are now or hereafter acquired, owned by or
assigned to Arana and (II) cover subject matter contained in the Covered Code or
the Covered Software.

(ii) “Covered Code” shall mean the Source Code and any Modifications to the
Source Code made by Arana or any person or entity acting on Arana’s behalf.

(iii) “Covered Software” shall mean the Software and any Modifications to the
Software made by Arana or any person or entity acting on Arana’s behalf.

(iv) “Modifications” shall mean any addition to, deletion from and/or other
change to the substance and/or structure of the Source Code or the Software
designated in item A.1 of Schedule 1.55 as non-encrypted. When code is released
as a series of files, a Modification is (A) any addition to or deletion from the
contents of a file containing the Covered Code or the Covered Software and/or
(B) any new file or other representation of computer program statements that
contains any part of the Covered Code or the Covered Software.

 

-14-



--------------------------------------------------------------------------------

(v) “Software” shall mean the software, programs and/or computer instruction
sets, other than the Source Code, consisting of the versions thereof existing
and deployed at XOMA as of the Effective Date and more fully described in item
A.1 of Schedule 1.55 and any changed or modified versions thereof that correct
significant defects contained in the Software as of the Effective Date
(“Corrected Software”). Expressly excluded from the definition of Software are
(A) other programs, software and/or computer instructions that XOMA derives from
such programs, software and/or computer instructions or develops, acquires or
obtains the right to sublicense during the term of this Section 8, as well as
(B) any changed, modified or enhanced versions of the Software (other than
Corrected Software).

(vi) “Source Code” shall mean the human readable form of the Software designated
in item A.1 of Schedule 1.55 as non-encrypted that is suitable for modification,
including all modules it contains, plus any associated data files, interface
definition files, scripts used to control compilation and installation of an
executable computer instruction.

(b) Corrected Software. If, within the first [*] following the Effective Date,
XOMA develops, licenses or acquires any Corrected Software, XOMA shall promptly
provide Arana with a copy thereof. All Corrected Software shall be deemed, in
accordance with the terms and conditions of this Section 8 and without payment
of additional consideration, to be included in the definition of Software.

(c) Terms and Conditions.

(i) Any reproduction, use or dissemination of any Covered Code or Covered
Software, including without limitation, any Modifications thereof, shall be
limited to activities undertaken by employees of Arana or its Affiliates who are
subject to the confidentiality and intellectual property provisions of this
Agreement. Notwithstanding the foregoing, Arana may employ or use Third Parties
to make Modifications or use the Covered Code or the Covered Software for
purposes reasonably related to Arana’s or its Affiliates’ legitimate use as
provided for by this Agreement, including this Section 8. Arana shall not grant
any such Third Party the right to access the Software designated in item A.1 of
Schedule 1.55 as non-encrypted or the Source Code unless and until such Third
Party executes a written confidentiality agreement that provides, in addition to
the other terms and conditions of such agreement, that (A) the Third Party will
abide, for XOMA’s and Arana’s benefit, by the limitations provided for in this
Section 8 and the other provisions of this Agreement, (B) all work will be
undertaken by such Third Party in a manner so as to establish that any such work
is done as a “work made for hire” and (C) such Third Party will assign any
patent rights to Arana such that they become Applicable Patent Rights.

(ii) Arana shall retain and reproduce in all copies of the Covered Code and the
Covered Software (A) the copyright and other proprietary notices and disclaimers
of XOMA as they appear in the Source Code and the Software, respectively,
(B) all notices in the Source Code and/or the Software that refer to this
Section 8, and (C) to the extent it does not already exist, the notice provided
for below:

“Portions Copyright (c) 2005-2009 XOMA Technology Ltd. All Rights Reserved.

 

-15-



--------------------------------------------------------------------------------

“This file contains Source Code or Software or Modifications thereof as defined
in and that are subject to a software license and related terms between Arana
Therapeutics Limited and XOMA Development Corporation. You may not use this file
except in compliance with that license and those terms. Please obtain a copy of
the software license and related terms between Arana and XOMA by contacting the
Company Secretary, of Arana Therapeutics Limited, and read it before using this
file.

“Unless otherwise stated, these materials are distributed on an ‘AS IS’ basis,
WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND XOMA HEREBY
DISCLAIMS ALL SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT OR
NON-INFRINGEMENT. Please see the software license and related terms between
Arana and XOMA for the specific language governing rights and limitations under
that license and those terms.”

(iii) For any Modifications, Arana must cause the modified files to carry
notices stating that Arana changed the files and the date of such change.

(iv) Arana will use commercially reasonable and diligent efforts to protect
XOMA’s proprietary interests in and to the Software, the Source Code and XOMA’s
Applicable Patent Rights by, as appropriate, ensuring that there is password
protection of any computer or network containing any copies of the Covered Code
or the Covered Software. In addition, Arana will prohibit its employees from
disclosing to unauthorized Third Parties the Covered Code or the Covered
Software except under the conditions required by this Section 8 and the
acknowledgement that the Software and the Source Code constitute Confidential
Information of XOMA under this Agreement.

(d) Arana Exclusive Rights. Arana shall own all Modifications to the Source Code
or the Software designated in item A.1 of Schedule 1.55 as non-encrypted created
by Arana pursuant to this Section 8 and shall have no obligation to share or
provide copies or updates thereof to XOMA.

(e) Representations and Warranties Regarding Software and Source Code. XOMA
represents and warrants that (i) the Source Code and the Software were made by
XOMA employees and constitute a “work made for hire” and were not authored or
distributed to Arana in violation of any agreements between XOMA and any Third
Party, including any “open source” licenses, and (ii) it is not actually aware
of any intellectual property rights of a Third Party that are infringed by the
use of the Software in accordance with this Agreement.

 

-16-



--------------------------------------------------------------------------------

(f) Limitations on Warranties and Support. XOMA’s only obligations to provide to
Arana updates to, revisions to or modifications of any of the Transferred
Materials shall be those expressly provided in this Section 8. Arana shall be
responsible for providing, at its cost, any Third Party hardware or software
required to deploy and operate the Systems. The Covered Code or the Covered
Software may contain in whole or in part pre-release, untested or not fully
tested works, may contain errors that could cause failures or loss of data, and
may be incomplete or contain inaccuracies. Arana expressly acknowledges and
agrees that use of the Covered Code or the Covered Software, or any portion
thereof, is at Arana’s sole and entire risk. UNLESS OTHERWISE STATED, THE SOURCE
CODE AND THE SOFTWARE ARE PROVIDED “AS IS” AND WITHOUT WARRANTY, UPGRADES OR
SUPPORT OF ANY KIND. UNLESS OTHERWISE STATED, XOMA, ITS LICENSOR(S) AND
CONTRIBUTORS (COLLECTIVELY REFERRED TO AS “XOMA” FOR THE PURPOSES OF THIS
SECTION 8(f)) EXPRESSLY DISCLAIM ALL WARRANTIES AND/OR CONDITIONS, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES AND/OR CONDITIONS
OF MERCHANTABILITY, OF SATISFACTORY QUALITY, OF FITNESS FOR A PARTICULAR
PURPOSE, OF ACCURACY, OF QUIET ENJOYMENT AND OF NON-INFRINGEMENT OF THIRD PARTY
RIGHTS. XOMA DOES NOT WARRANT AGAINST INTERFERENCE WITH ARANA’S ENJOYMENT OF THE
COVERED CODE AND THE COVERED SOFTWARE, THAT THE FUNCTIONS CONTAINED IN THE
COVERED CODE OR THE COVERED SOFTWARE WILL MEET ARANA’S REQUIREMENTS, THAT THE
OPERATION OF THE COVERED CODE OR THE COVERED SOFTWARE WILL BE UNINTERRUPTED OR
ERROR-FREE, OR THAT DEFECTS IN THE COVERED CODE OR THE COVERED SOFTWARE WILL BE
CORRECTED. Arana acknowledges that neither the Covered Code nor the Covered
Software is intended for use in the operation of nuclear facilities, aircraft
navigation, communication systems or air traffic control machines, in which case
the failure of the Covered Code or the Covered Software could lead to death,
personal injury or severe physical or environmental damage.

(g) Government End Users. Each of the Covered Code and the Covered Software is a
“commercial item” as defined in FAR 2.101. Government software and technical
data rights in the Covered Code or the Covered Software include only those
rights customarily provided to the public as defined in this Section 8. This
customary commercial license in technical data and software is provided in
accordance with FAR 12.211 (Technical Data) and 12.212 (Computer Software) and,
for Department of Defense purchases, DFAR 252.227-7015 (Technical Data —
Commercial Items) and 227.7202-3 (Rights in Commercial Computer Software or
Computer Software Documentation). Accordingly, all U.S. Government End Users
acquire the Covered Code or the Covered Software with only those rights set
forth herein.

Section 9. UPFRONT FEE

In consideration for the obligation to deliver a copy of [*] in accordance with
the [*] Specifications, Arana shall pay XOMA a one-time, fee of Six Million
United States Dollars (US$6,000,000), of which (a) Four Million United States
Dollars (US$4,000,000) shall be payable on or not later than [*] following
receipt by Arana of the Transferred Materials delivered pursuant to Section
3(a), and (b) Two Million United States Dollars (US$2,000,000) shall be payable
on the first anniversary of the receipt by Arana of the Transferred Materials
delivered pursuant to Section 3(a), [*] in both cases subject to receipt of an
invoice issued by XOMA.

 

-17-



--------------------------------------------------------------------------------

Section 10. MILESTONES

In consideration for the obligation to deliver the Discovery Know-How relating
to [*] and the Systems and the transfers and grants of rights relating to the
BCE Patent Rights and the TAE Technology, Arana shall pay as follows:

(a) For each Royalty-Bearing Discovery Product, on a Royalty-Bearing Discovery
Product-by-Royalty-Bearing Discovery Product basis, Arana shall pay XOMA the
amounts set forth below:

 

Event

  

Payment

First dosing in a Phase 1 Trial

   [*]

First dosing in a Phase 2 Trial

   [*]

First dosing in a Phase 3 Trial

   [*]

Acceptance of first filing of BLA

   [*]

[*]

(b) For each TAE Product, on a TAE Product-by-TAE Product basis, Arana shall pay
XOMA the amounts set forth below:

 

Event

  

Payment

First dosing in a Phase 1 Trial

   [*]

First dosing in a Phase 2 Trial

   [*]

First dosing in a Phase 3 Trial

   [*]

Acceptance of first filing of BLA

   [*]

provided that in no event shall a milestone payment be payable under this
paragraph (b) with respect to a TAE Product as to which milestone payments are
also payable pursuant to paragraph (a) above.

(d) For the avoidance of doubt, the milestone payments due for each Licensed
Product shall be paid only once per such Licensed Product.

Section 11. ROYALTY PAYMENTS

In consideration for the obligation to deliver the Discovery Know-How relating
to [*] and the Systems and the transfers and grants of rights relating to the
BCE Patent Rights and the TAE Technology, Arana shall pay as follows:

(a) Rates. Arana shall pay XOMA a running royalty of:

(i) [*] of the Net Sales of each Royalty-Bearing Discovery Product [*];

 

-18-



--------------------------------------------------------------------------------

(ii) [*]

(iii) [*] of the Net Sales of each TAE Product; provided that in no event shall
a royalty be payable under this clause (iii) with respect to a TAE Product as to
which a royalty is also payable pursuant to clause (i) or clause (ii) above.

(b) Multiple Antibodies. For the avoidance of doubt, the royalty rates specified
in Section 11(a) apply regardless of the number of Antibodies comprised in a
Licensed Product.

(c) Term. The obligation to pay royalties on Net Sales of Discovery Products
shall commence on a country-by-country basis upon the First Commercial Sale of
each Discovery Product in such country and shall continue on a
country-by-country basis [*]. The obligation to pay royalties on Net Sales of
TAE Products shall commence on a country-by-country basis upon the First
Commercial Sale of each TAE Product in such country and shall continue on a
country-by-country basis [*].

Section 12. REPORTING AND RECORD KEEPING

(a) Milestone Reporting. During the term of this Agreement, Arana shall within
[*] after the achievement of any milestone event referred to in Section 10,
furnish to XOMA a written notice indicating the milestone achieved and, if
applicable, the relevant indication, label expansion and/or Regulatory
Authority. Milestone payments for each milestone event shall be due
simultaneously with Arana’s report under this Section 12(a) for such milestone
event.

(b) Royalty Reporting.

(i) All amounts payable to XOMA under Section 11 shall be paid on a [*] basis.
Arana shall, within [*] after the end of each [*], deliver to XOMA a written
report of the amount due to XOMA, pursuant to Section 11, for the Net Sales in
such calendar quarter, indicating [*]. Royalty payments for each calendar
quarter shall be due simultaneously with Arana’s report under this Section 12(b)
for such quarter.

(ii) Arana shall provide XOMA a [*] flash statement of the amount of gross sales
of each Licensed Product in the Territory during the applicable [*]. Arana shall
require any Arana Licensees to account for their Net Sales and to provide such
reports with respect thereto so that Arana can fulfill the above-mentioned
obligations in this Section 12(b).

(iii) Royalties payable on Net Sales in countries other than the United States
shall be calculated in accordance with the standard exchange rate conversion
practices used by Arana for financial accounting purposes in respect of the
calculation of Net Sales. If no royalty or payment is due for any royalty period
hereunder, Arana shall so report.

 

-19-



--------------------------------------------------------------------------------

(c) Record Keeping. Arana shall keep and shall require any Arana Licensees to
keep (all in accordance with GAAP), for at least [*] after prepared, complete
and accurate books and records in sufficient detail to properly reflect all
gross sales and Net Sales and to enable the royalties payable hereunder to be
determined. Arana shall include in each agreement with each applicable Arana
Licensee a provision requiring such Arana Licensee to make reports to Arana, to
keep and maintain records of sales made pursuant to such agreement and to grant
access to such records by XOMA’s independent registered public accounting firm
to the same extent required of Arana under this Agreement.

Section 13. OTHER PAYMENT-RELATED PROVISIONS

(a) Audit. Upon the written request of XOMA (such request to be made no more
than once every calendar year), Arana shall permit an independent registered
public accounting firm selected by XOMA and acceptable to Arana, which
acceptance shall not be unreasonably withheld or delayed, to have access, at
reasonable times and during normal business hours, to such records of Arana as
may be reasonably necessary to verify the accuracy of an Arana payment report
hereunder; provided that such records shall be limited to those prepared since
the beginning of the then current calendar year or during the immediately
preceding [*]. Each Party shall use commercially reasonable efforts to schedule
all such verifications within [*] after XOMA makes its written request. All such
verifications shall be conducted not more than [*] in, or with respect to, each
calendar year. The report of XOMA’s independent registered public accounting
firm shall be made available to both Parties. Subject to Arana’s rights under
Section 18(h), in the event XOMA’s independent registered public accounting firm
concludes that additional amounts were owed to XOMA for such period, the
additional amounts shall be paid by Arana within [*] of the date XOMA delivers
to Arana such written report so concluding, unless such report contains manifest
error. In the event XOMA’s independent registered public accounting firm
concludes that there was an overpayment to XOMA during such period, the
overpayment shall be repaid by XOMA within [*] of the date XOMA received such
written report so concluding, unless such report contains manifest error. The
fees charged by such independent registered public accounting firm shall be paid
by XOMA unless such audit discloses a payment deficiency of more than [*] of the
amount due under this Agreement for the period in question, in which case Arana
will bear the full cost of such audit. Each Party agrees that all information
subject to review under this Section 13(a), or under any agreement with an Arana
Licensee, is confidential and that XOMA shall cause its independent registered
public accounting firm to retain all such information in confidence. XOMA’s
independent registered public accounting firm shall only report to XOMA as to
the computation of royalties or charges and invoices payable under this
Agreement, as applicable, and shall not disclose to XOMA any other information
of Arana or any Arana Licensee.

(b) Taxes. All payments pursuant to Section 9 shall be made free and clear of
any taxes imposed by or under the authority of any government or public
authority (including without limitation any withholding or similar tax). If any
Law requires the withholding of amounts of income or other taxes from any other
payments made by Arana to XOMA under this Agreement, (i) Arana will (A) make
such withholding payments as required by Law and subtract such amounts from the
payments due to XOMA; and (B) submit proof of payment of the withholding tax to
XOMA at the time of making payment of the balance to XOMA; and (ii) the Parties
will use all commercially reasonable efforts to enable XOMA to obtain the
benefit of any Law or treaty that minimizes or removes the obligation to
withhold taxes.

 

-20-



--------------------------------------------------------------------------------

(c) Blocked Currency. If by Law conversion into United States dollars or
transfer of funds of a convertible currency to the United States is restricted
or forbidden, the Party owing such payment shall give the Party to which such
payment is owed prompt written notice and shall make such payment due under this
Agreement through such means or methods as are lawful in such country as the
Party to which such payment is owed may reasonably designate. Failing the
designation by the Party to which such payment is owed of such lawful means or
methods within [*] after such written notice is given to such Party, the Party
owing such payment shall deposit such royalty payment in local currency to the
credit of the Party to which such payment is owed in a recognized banking
institution designated by such Party, or if none is designated by such Party
within the [*] period described above, in a recognized banking institution
selected by the Party owing such payment and identified in a written notice to
other Party, and such deposit shall fulfill all obligations of the Party owing
such payment to the other Party with respect to such payment.

(d) Interest on Late Payments. Any failure by a Party to make a payment when due
shall obligate such Party to pay interest to the receiving Party at a rate equal
to [*]. The Applicable Interest Rate shall be calculated from the date payment
was due until actually received by the receiving Party based on actual number of
days lapsed and a 360-day year.

(e) Method of Payment. Except as provided in Section 13(c), payments to be made
by one Party to the other under this Agreement shall be payable in United States
dollars and shall be paid by wire transfer in immediately available funds to
such bank account as is designated in writing by such Party. Attached hereto as
Schedule 13(e) is such bank account information for payments to be made to XOMA
hereunder, until such time as XOMA designates a different bank account as
provided herein.

(f) Certain Acknowledgements. Arana acknowledges and agrees that the amount of
milestones and royalties due hereunder and the duration of the royalty payments
herein have been chosen for the convenience of the Parties as payment for use of
the Transferred Materials during the term of this Agreement under the terms and
conditions hereof.

Section 14. CONFIDENTIALITY

(a) Nondisclosure Obligations.

(i) General. Except as otherwise provided in this Section 14, during the term of
this Agreement and for a period of [*] thereafter, or longer if required by any
agreement with a Third Party relating to such Confidential Information, each
Receiving Party shall maintain the Confidential Information of each Disclosing
Party in confidence and use it only for purposes specifically authorized under
this Agreement. Upon the expiration or termination of this Agreement, each Party
shall promptly inform the other Party in writing if any Confidential Information
the other Party received from such Party hereunder is covered by such a Third
Party agreement with such Party and if the term of confidentiality for such
Confidential Information will extend beyond such [*] period.

 

-21-



--------------------------------------------------------------------------------

(ii) Limitations. To the extent it is reasonably necessary or appropriate to
fulfill its obligations or exercise its rights under this Agreement and subject
to advance written notification to the Disclosing Party: (A) a Party may
disclose Confidential Information it is otherwise obligated not to disclose
under this Section 14(a), to its Affiliates, Arana Licensees (where Arana is the
Receiving Party), a Third Party to which XOMA or an Affiliate of XOMA licenses
or grants rights, as part of a bona fide collaboration, development,
commercialization or marketing arrangement (where XOMA is the Receiving Party),
consultants, outside contractors and clinical investigators, on a strict
need-to-know basis for the purposes contemplated by this Agreement and on
condition that such entities or persons agree to keep the Confidential
Information confidential for the same time periods and to the same extent as
such Party is required to keep the Confidential Information confidential
hereunder; and (B) a Party or any Arana Licensees may disclose, using
appropriate measures to preserve confidentiality, such Confidential Information
to government or other regulatory authorities to the extent that such disclosure
is reasonably necessary to obtain authorizations to conduct clinical trials of,
and/or to commercially market, Licensed Products. Furthermore, a Receiving Party
may request permission from the Disclosing Party to disclose such Confidential
Information to the extent that such disclosure is reasonably necessary to obtain
patents which such Receiving Party is permitted to obtain hereunder, which
permission shall not be unreasonably withheld or delayed.

(iii) Required Disclosure. Subject to Section 14(c)(i), a Receiving Party may
disclose Confidential Information pursuant to interrogatories, requests for
information or documents, subpoena, civil investigative demand issued by a court
or governmental agency or as otherwise required by Law; provided, however, that
the Receiving Party shall notify the Disclosing Party promptly upon receipt
thereof, giving (where practicable) the Disclosing Party sufficient advance
notice to permit it to oppose, limit or seek confidential treatment for such
disclosure; and provided, further, that the Receiving Party shall furnish only
that portion of the Confidential Information which it is advised by counsel is
legally required whether or not a protective order or other similar order is
obtained by the Disclosing Party. Nothing in this Section 14(a)(iii) prevents or
restricts Arana or its Affiliates from making disclosure required by the listing
rules of a stock exchange on which its shares are listed, provided that Arana
shall use its commercially reasonable efforts to notify XOMA prior to making any
such required disclosure.

(b) Injunctive Relief. The Parties hereto understand and agree that remedies at
law may be inadequate to protect against any breach of any of the provisions of
this Section 14 by either Party or their employees, agents, officers or
directors or any other person acting in concert with it or on its behalf.
Accordingly, each Party shall be entitled to the granting of injunctive relief
by a court of competent jurisdiction against any action that constitutes any
such breach of this Section 14.

 

-22-



--------------------------------------------------------------------------------

(c) Terms of this Agreement. The terms of this Agreement shall be treated as the
Confidential Information of Arana and XOMA and shall not be disclosed without
the written permission of XOMA or Arana, as the case may be, except (i) as
required by securities or other applicable laws or stock exchange rules, (ii) to
a party’s accountants, attorneys and financial and other professional advisors,
(iii) so long as such disclosure is subject to confidentiality undertakings at
least as stringent as those in this Agreement, to actual or prospective
collaboration partners, (where collaboration is permitted under this Agreement)
acquirers, investors or underwriters, or (iv) as otherwise provided herein. The
Parties hereby agree to the release of a press release in the form attached
hereto as Schedule 14(c) upon full execution of this Agreement and that the fact
of the consummation of this Agreement, as well as the terms that are expressly
described in such press release, shall be deemed to be in the public domain. If
either Party desires to release a separate announcement relating to this
Agreement, it shall first allow the other Party [*] to approve in writing such
proposed announcement; provided that such approval shall not be unreasonably
withheld or delayed. Nothing herein shall be deemed to prohibit, restrict or
limit any disclosure that is consistent in all material respects with prior
disclosures.

Section 15. REPRESENTATIONS AND WARRANTIES

(a) Representations, Warranties and Covenants of Arana. Arana represents and
warrants to and covenants with XOMA that:

(i) Arana is duly organized, validly existing and in good standing under the
laws of Australia;

(ii) Arana has the full legal right, authority and power to enter into this
Agreement, and to extend the rights and licenses granted to XOMA in this
Agreement;

(iii) Arana has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;

(iv) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Arana, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and

(v) the performance of Arana’s obligations under this Agreement will not
conflict with Arana’s organizational documents or result in a breach of any
agreements, contracts or other arrangements to which it is a Party or violate
any court or administrative order by which it is bound.

(b) Representations, Warranties and Covenants of XOMA. XOMA represents and
warrants to and covenants with Arana that:

(i) XOMA is duly organized, validly existing and in good standing under the laws
of Delaware;

 

-23-



--------------------------------------------------------------------------------

(ii) XOMA has the full legal right, authority and power to enter into this
Agreement, and to extend the rights and licenses granted to Arana in this
Agreement;

(iii) XOMA has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement;

(iv) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of XOMA, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(v) the performance of its obligations under this Agreement will not conflict
with XOMA’s organizational documents or result in a breach of any agreements,
contracts or other arrangements, to which it is a Party or violate any court or
administrative order by which it is bound;

[*]

(c) Limited Liability. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
NEITHER ARANA NOR XOMA (A) MAKES ANY WARRANTY, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING WITHOUT LIMITATION MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT OR (B) WILL BE LIABLE WITH RESPECT TO ANY MATTER ARISING
UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS.

Section 16. INDEMNITY

(a) Arana Indemnity Obligations. Subject to Section 16(c), Arana agrees to
defend, indemnify and hold XOMA, its Affiliates and their respective employees,
directors, officers and agents harmless from all claims, losses, damages or
expenses (including reasonable attorneys’ fees and costs of litigation) arising
as a result of (i) any use of the Transferred Materials; (ii) actual or asserted
violations of any applicable law or regulation by Arana, any Arana Licensees and
their respective Affiliates by virtue of which any Licensed Products
manufactured, distributed or sold by Arana, any Arana Licensees or their
respective Affiliates pursuant to this Agreement shall be alleged or determined
to be adulterated, misbranded, mislabeled or otherwise not in compliance with
any applicable law or regulation; (iii) claims for bodily injury, death or
property damage attributable to the manufacture, distribution, sale or use of
any Licensed Products by Arana, any Arana Licensees or their respective
Affiliates; (iv) a recall of a Licensed Product

 

-24-



--------------------------------------------------------------------------------

manufactured, distributed or sold by Arana, any Arana Licensees or their
respective Affiliates ordered by a governmental agency or required by a
confirmed Licensed Product failure; (v) Arana’s breach of any of its
representations, warranties or covenants hereunder; or (vi) gross negligence or
fraud by Arana, its Affiliates or any of their respective employees, directors,
officers or agents in relation to actions or activities under this Agreement.

(b) XOMA Indemnity Obligations. Subject to Section 16(c), XOMA agrees to defend,
indemnify and hold Arana, its Affiliates and their respective employees,
directors, officers and agents harmless from all claims, losses, damages or
expenses (including reasonable attorneys’ fees and costs of litigation) arising
as a result of (i) [*]; (ii) XOMA’s breach of any of its representations,
warranties or covenants hereunder; or (iii) gross negligence or fraud by XOMA,
its Affiliates or any of their respective employees, directors, officers or
agents in relation to actions or activities under this Agreement.

(c) Limitation on Indemnity Obligations. Neither Party, its Affiliates or their
respective employees and agents shall be entitled to the indemnities set forth
in Sections 16(a) or 16(b) respectively, to the comparative extent the claim,
loss, damage or expense for which indemnification is sought (i) was caused by a
grossly negligent, reckless or intentional act or omission by such Party, its
directors, officers, employees or authorized agents; or (ii) arose as a direct
result of such Party’s breach of any of its representations, warranties or
covenants hereunder.

(d) Procedure. If a Party or any of its Affiliates or their respective employees
or agents (collectively, the “Indemnitee”) intends to claim indemnification
under this Section 16, the Indemnitee shall promptly notify the other Party (the
“Indemnitor”) of any loss, claim, damage, liability or action in respect of
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall assume the defense thereof with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party represented by
such counsel in such proceedings. The Indemnitor shall have the right to settle
or compromise any claims for which it is providing indemnification under this
Section 16; provided that the consent of the Indemnitee (which shall not be
unreasonably withheld or delayed) shall be required in the event any such
settlement or compromise would adversely affect the interests of the Indemnitee.
The indemnity agreement in this Section 16 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the Indemnitor. The failure to deliver notice to
the Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to the Indemnitor’s ability to defend such action, shall
relieve such Indemnitor of any liability to the Indemnitee under this Section 16
resulting from such failure, but the omission so to deliver notice to the
Indemnitor will not relieve it of any liability that it may have to any
Indemnitee otherwise than under this Section 16. The Indemnitee under this
Section 16, its employees and agents, shall cooperate fully with the Indemnitor
and its legal representatives in the investigation of any action, claim or
liability covered by this indemnification.

 

-25-



--------------------------------------------------------------------------------

Section 17. EXPIRATION AND TERMINATION

(a) Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue until the latest of the following to occur:
(i) payment by Arana and receipt by XOMA of the last amount to be paid by Arana
to XOMA pursuant to the terms hereof; (ii) cessation by Arana, its Affiliates
and Arana Licensees of the use of [*] or (iii) the cessation by Arana, its
Affiliates and Arana Licensees of the exercise of the rights granted to them
pursuant to Sections 5(a) and 5(b). Arana agrees to notify XOMA promptly upon
any cessation of such use or exercise of rights.

(b) Events of Default.

(i) An “Event of Default” by either Party shall have occurred upon (i) the
occurrence of a material breach of this Agreement if such Party fails to remedy
such breach within [*] after written notice thereof by the non-breaching Party
([*] in the event of a Party’s failure to make a payment required hereunder) or,
if remediation of such breach (other than a payment breach) within [*] is not
practicable, if such Party fails to commence and diligently pursue such
remediation during such [*] period, or (ii) the commencement of any proceeding
in or for bankruptcy, insolvency, dissolution or winding up by or against such
Party that is not dismissed or otherwise disposed of within [*] thereafter.

(ii) In partial consideration for the grant of rights hereunder, Arana agrees
that, except to the extent compelled to do so by legal process and subject to
any specific contractual obligations of Arana existing on the Effective Date in
circumstances constituting, in the reasonable, written opinion of counsel to
Arana, a breach thereof, it will not contest, direct another to contest or
knowingly assist another in contesting the validity or enforceability of any of
the Patent Rights licensed hereunder. The Parties agree that this covenant is a
material term of this Agreement, and breach of this covenant will constitute a
material breach of this Agreement.

(c) Effect of an Event of Default. In the event of an Event of Default, the
non-defaulting Party shall have the right, at its option exercisable in its sole
discretion, in addition to any other rights or remedies available to it at law
or in equity and subject to the limitations set forth in Sections 15(c) and
18(h) hereof, to, by written notice to the other Party, terminate this Agreement
in its entirety.

(d) Effect of Expiration or Termination of Agreement. The expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. In no way limiting the
generality of the foregoing, the provisions of Sections 1, 5(c), 5(f), 6, 10,
11, 12, 13, 14, 15, 16, 17(d) and 18 shall survive the expiration or termination
of this Agreement. For the avoidance of doubt, and subject to obtaining a
license of any necessary Patent Rights (including without limitation from XOMA),
Arana may continue to develop and commercialize existing Licensed Products or
potential Licensed Products subject to Arana’s payment obligations under this
Agreement.

 

-26-



--------------------------------------------------------------------------------

Section 18. MISCELLANEOUS

(a) Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any obligation under this Agreement
when such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, including but not limited to fire,
floods, embargoes, war, acts of war (whether war is declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority; provided, however, that the Party so affected shall use
reasonable commercial efforts to avoid or remove such causes of nonperformance,
and shall continue performance hereunder with reasonable dispatch whenever such
causes are removed. Either Party shall provide the other Party with prompt
written notice of any delay or failure to perform that occurs by reason of force
majeure. The Parties shall mutually seek a resolution of the delay or the
failure to perform as noted above.

(b) Assignment. This Agreement may not be assigned or otherwise transferred, in
whole or in part, by either Party without the consent of the other Party;
provided, however, that either Arana or XOMA may, without such consent, assign
its rights and obligations under this Agreement (i) to any Affiliate, or (ii) in
connection with a merger, consolidation or sale of such portion of a Party’s
assets that includes rights under this Agreement to an unrelated Third Party;
provided, further, that such Party’s rights and obligations under this Agreement
shall be assumed by its successor in interest in any such transaction and shall
not be transferred separate from all or substantially all of its other business
assets, including those business assets that are the subject of this Agreement.
Any purported assignment in violation of the preceding sentence shall be void.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement, unless the Parties otherwise agree; provided, however, that this
section will not relieve the assignor from any of its obligations as a surety
even after the assignment.

(c) Bankruptcy. All rights and licenses granted under this Agreement by one
Party to the other Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of Title XI of the United States Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(56)
of the Bankruptcy Code. The Parties agree that the licensing Party under this
Agreement shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code in the event of a bankruptcy by the other Party. The
Parties further agree that in the event of the commencement of a bankruptcy
proceeding by or against one Party under the Bankruptcy Code, the other Party,
to the extent permitted under applicable Laws, shall be entitled to complete
access to any such intellectual property pertaining to the rights granted in the
licenses hereunder of the Party by or against whom a bankruptcy proceeding has
been commenced and all embodiments of such intellectual property.

(d) Severability. Each Party hereby agrees that it does not intend to violate
any public policy, Law, treaty or decision of any government agency or executive
body thereof of any country or community or association of countries. Should one
or more provisions of this Agreement be or become invalid, the Parties hereto
shall substitute, by mutual consent, valid provisions for such invalid
provisions which valid provisions in their economic effect are sufficiently

 

-27-



--------------------------------------------------------------------------------

similar to the invalid provisions that it can be reasonably assumed that the
Parties would have entered into this Agreement with such valid provisions in
lieu of such invalid provisions. In case such valid provisions cannot be agreed
upon, the invalidity of one or several provisions of this Agreement shall not
affect the validity of this Agreement as a whole, unless the invalid provisions
are of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid provisions.

(e) Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
telephone, personal delivery or courier) or courier, postage prepaid (where
applicable), addressed to such other Party at its address indicated below, or to
such other address as the addressee shall have last furnished in writing to the
addressor and shall be effective upon receipt by the addressee.

 

If to Arana:    Arana Therapeutics Limited   

Level 2

37 Epping Road

Macquarie Park

New South Wales 2113

Australia

Attention: Company Secretary

Telephone: +61 (2) 8061 9900

Facsimile: +61 (2) 8061 9999

If to XOMA:   

XOMA Development Corporation

2910 Seventh Street

Berkeley, California 94710

USA

Attention: Legal Department

Telephone: +1 (510) 204-7200

Facsimile: +1 (510) 649-7571

with a copy (which shall not constitute notice) to:   

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

USA

Attention: Geoffrey E. Liebmann

Telephone: +1 (212) 701-3000

Facsimile: +1 (212) 269-5420

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of [*], without reference to the conflicts of law
principles thereof; provided, that the interpretation and application of
provisions hereof relating to the existence, ownership, validity or scope of the
intellectual property rights of either Party, as well as any dispute relating to
such provisions or rights, shall be governed by and construed in accordance with
the laws of the State of New York.

 

-28-



--------------------------------------------------------------------------------

(g) Forum Selection; Consent to Jurisdiction. Subject to Section 18(h), any
litigation based hereon, or arising out of, under, or in connection with this
Agreement, shall be brought and maintained exclusively in the courts located
within London, England; provided, that any litigation based on, or arising out
of, under or in connection with the interpretation and application of provisions
hereof relating to the existence, ownership, validity or scope of the
intellectual property rights of either Party shall be brought and maintained
exclusively in the courts located within New York, New York. The Parties hereby
expressly and irrevocably submit to the jurisdiction of the courts located
within London, England and New York, New York, as applicable, for the limited
purpose of any such litigation as set forth above. The Parties further
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service. The Parties hereby expressly and irrevocably
waive, to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above and any claim that any such litigation has been brought
in an inconvenient forum.

(h) Dispute Resolution.

(i) In the event of any controversy or claim arising out of or relating to this
Agreement the Parties hereby agree that they will first attempt in good faith to
resolve such controversy or claim promptly by negotiations. If such a
controversy or claim should arise hereunder, the matter shall be referred to the
chief executive officers of XOMA and Arana, or their respective designees (the
“Representatives”). If the matter has not been resolved within [*] of the first
meeting of the Representatives (which period may be extended by mutual
agreement) concerning such matter, either Party may initiate arbitration by
giving notice to that effect to the other Party simultaneously with filing a
notice with the International Chamber of Commerce or its successor organization
(“ICC”) in accordance with its International Arbitration Rules. Such dispute
shall then be settled by arbitration in London, England or, in the case of any
dispute based on, or arising out of, under or in connection with the provisions
hereof relating to the intellectual property rights of either Party, in New
York, New York, to be conducted in the English language and in accordance with
the International Arbitration Rules of the ICC or other rules agreed to by the
Parties, by a panel of three neutral arbitrators who shall be selected by the
Parties using the procedures for arbitrator selection of the ICC.

(A) The panel shall render its decision and award, including a statement of
reasons upon which such award is based, within [*] after the arbitration
hearing. The decision of the panel shall be determined by majority vote among
the arbitrators, shall be in writing and shall be binding upon the Parties,
final and non-appealable. Judgment upon the award rendered by the panel may be
entered in any court having jurisdiction thereof in accordance with
Section 18(g).

 

-29-



--------------------------------------------------------------------------------

(B) Except as provided in Section 18(h)(ii), the procedures specified in this
Section 18(h) shall be the sole and exclusive procedures for the resolution of
disputes between the Parties arising out of or relating to this Agreement;
provided that a Party, without prejudice to the above procedures, may seek
injunctive relief or other provisional judicial relief if in its sole judgment
such action is necessary to avoid irreparable damage. Despite such actions
seeking injunctive or other provisional judicial relief, the Parties will
continue to participate in good faith in the procedures specified in this
Section 18(h).

(C) The arbitrators shall issue with the rulings a written determination as to
how the fees and expenses of the arbitration, along with the reasonable legal
fees and expenses of each Party (including all attorneys’ fees, witness fees and
expenses), shall be allocated between the Parties. The arbitrators shall
allocate such fees and expenses in a way that bears a reasonable relationship to
the outcome of the arbitral proceeding, with the Party prevailing on more
issues, or issues of greater value or gravity, recovering a relatively larger
share of its legal fees and expenses.

(ii) Without limiting or otherwise restricting the Parties’ respective rights
and obligations expressly set forth in the other provisions of this Agreement,
the Parties agree that any dispute between them over the inventorship,
ownership, validity, enforceability or infringement of any Patent Rights related
to the Collaboration (including without limitation all Patent Rights in respect
of or arising out of the use of the Transferred Materials) and Controlled by
either Party that cannot be resolved between them after following the procedures
set forth in the first two sentences of Section 18(h)(i) shall be presented only
to a court of competent jurisdiction for resolution pursuant to Section 18(g).

(iii) The application of the United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.

(i) Entire Agreement. This Agreement, together with the schedules, exhibits and
appendices hereto and any confidentiality agreement(s) executed in contemplation
of this Agreement, contains the entire understanding of the Parties with respect
to the subject matter hereof. All express or implied agreements and
understandings, either oral or written, heretofore made are expressly merged in
and made a part of this Agreement. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by both Parties
hereto.

(j) Headings. The captions to the several Sections hereof and Schedules hereto
are not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Sections hereof and Schedules hereto.

(k) No Partnership. It is expressly agreed that the relationship between Arana,
on the one hand, and XOMA, on the other hand, shall not constitute a
partnership, joint venture or agency. Subject to Section 14(c), neither Arana,
on the one hand, nor XOMA, on the one hand, shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior consent of the other
Party to do so.

 

-30-



--------------------------------------------------------------------------------

(l) Exports. The Parties acknowledge that the export of technical data,
materials or products is subject to the exporting Party receiving any necessary
export licenses and that the Parties cannot be responsible for any delays
attributable to export controls which are beyond the reasonable control of
either Party. Arana and XOMA agree not to export or re-export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control laws or governmental regulations. Arana and XOMA
agree to obtain similar covenants from their licensees, sublicensees, or
corporate partners, as the case may be, and contractors with respect to the
subject matter of this Section 18(l).

(m) Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

(n) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. An executed counterpart may be delivered
by facsimile or other electronic means.

(o) Business Days. Where an act is required to be performed or a payment
required to be made on a day that is not a business day in the principal place
of business of the Party required to perform such act or make such payment, the
act will be required to be performed or the payment will be required to be made
on the following business day.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have agreed to the foregoing as of
the date first written above.

ARANA THERAPEUTICS LIMITED

 

By:  

 

    By:  

 

Name:       Name:   Title:   Director     Title:   Director XOMA DEVELOPMENT
CORPORATION       By:  

 

      Name:         Title:        

 

-32-



--------------------------------------------------------------------------------

Schedule 1.8

Bacterial Cell Expression Patent Rights

A. Title: Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and
Use

Inventors: Robinson, Liu, Horwitz, Wall, Better

 

1) Based on PCT/US86/02269, which is a continuation-in-part of U.S. Application
No. 06/793,980 filed November 1, 1985 (abandoned).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

              

Australia

   65981/86    AU 606,320         

Denmark

   3385/87    DK 175680         

Canada

   521,909    Abandoned         

Europe

   86906676.1    0247091 Abandoned         

Europe

   92115754.1    Abandoned         

Japan

   505887/1986    Abandoned         

Taiwan

   75105650    51922         

*United States

   06/793,980    Abandoned         

*United States

   U.S. National Phase of PCT/US86/02269    Abandoned         

 

* Cases abandoned in favor of a continuing application.

 

2) Based on PCT/US88/02514, which corresponds to U.S. Application
No. 07/077,528, which is a continuation-in-part PCT/US86/02269 (abandoned),
which is a continuation-in-part of U.S. Application No. 06/793,980 (abandoned).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

              

Australia

   23244/88    AU 632,462         

Canada

   572,398    CA 1,341,235         

Denmark

   192/90    DK 174824         

Denmark

   200301155    DK 175654         

Denmark

   200301156    DK 175581         

Europe

   EP 88907510.7    EP 0371998         

Austria

   EP 88907510.7    AT 0102249         

Belgium

   EP 88907510.7    BE 0371998         

France

   EP 88907510.7    FR 0371998         

Germany

   EP 88907510.7    DE 3888186.1         

Italy

   EP 88907510.7    IT 0371998         

Luxembourg

   EP 88907510.7    LU 0371998         

Netherlands

   EP 88907510.7    NL 0371998         

Sweden

   EP 88907510.7    SE 0371998         

Switzerland/Liechtenstein

   EP 88907510.7    CH 0371998         



--------------------------------------------------------------------------------

United Kingdom

   EP 88907510.7    GB 0371998         

Europe

   EP 93100041.8    EP 0550400         

Austria

   EP 93100041.8    AT0140266E         

Belgium

   EP 93100041.8    BE 0550400         

France

   EP 93100041.8    FR 0550400         

Germany

   EP 93100041.8    DE 3855421.6         

Italy

   EP 93100041.8    IT 0550400         

Luxembourg

   EP 93100041.8    LU 0550400         

Netherlands

   EP 93100041.8    NL 0550400         

Sweden

   EP 93100041.8    SE 0550400         

Switzerland/ Liechtenstein

   EP 93100041.8    CH 0550400         

United Kingdom

   EP 93100041.8    GB 0550400          Europe    EP 95119798.7    EP 0731167   
     

Austria

   EP 95119798.7    AT 0197315         

Belgium

   EP 95119798.7    BE 0731167         

France

   EP 95119798.7    FR 0731167         

Germany

   EP 95119798.7    DE 3856440.8         

Italy

   EP 95119798.7    IT 0731167         

Luxembourg

   EP 95119798.7    LU 0731167         

Netherlands

   EP 95119798.7    NL 0731167         

Sweden

   EP 95119798.7    SE 0731167         

Switzerland/ Liechtenstein

   EP 95119798.7    CH 0731167         

United Kingdom

   EP 95119798.7    GB 0731167         

Japan

   506481/88    JP 2991720         

*United States

   07/077,528            

 

* Cases abandoned in favor of a continuing application.

 

3) Based on U.S. Application No. 07/501,092 filed March 29, 1990, which is a
continuation-in-part of U.S. Application No. 07/077,528 (Modular Assembly of
Antibody Genes, Antibodies Prepared Thereby and Use; Robinson, Liu, Horwitz,
Wall, Better) and of U.S. Application No. 07/142,039 (Novel Plasmid Vector with
Pectate Lyase Signal Sequence; Lei, Wilcox).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

              

*United States

   07/501,092    Abandoned         

*United States

   07/870,404    Abandoned         

*United States

   07/987,555    Abandoned         

*United States

   08/020,671    Abandoned         

United States

   08/235,225    US 5,618,920         

United States

   08/299,085    US 5,595,898         

United States

   08/450,731    US 5,693,493         

United States

   08/466,203    US 5,698,417         

 

-2-



--------------------------------------------------------------------------------

United States

   08/467,140    US 5,698,435         

United States

   08/472,691    US 6,204,023         

*United States

   09/722,315    Abandoned         

*United States

   09/722,425    Abandoned         

*United States

   10/040,945    Abandoned         

United States

   11/582,563    Abandoned         

 

* Cases abandoned in favor of a continuing application.

B. Title: Novel Plasmid Vector with Pectate Lyase Signal Sequence (PelB)

Inventors: Lei, Wilcox

Based on U.S. Application No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077.

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

              

Australia

   29377/89    AU 627443         

Canada

   587,885    CA 1,338,807         

Europe

   EP 89901763.6    EP 0396612         

Austria

   EP 89901763.6    AT 0140731         

Belgium

   EP 89901763.6    BE 0396612         

France

   EP 89901763.6    FR 0396612         

Germany

   EP 89901763.6    DE 689 26 882         

Italy

   EP 89901763.6    IT 0396612         

Luxembourg

   EP 89901763.6    LU 0396612         

Netherlands

   EP 89901763.6    NL 0396612         

Sweden

   EP 89901763.6    SE 0396612         

Switzerland/Liechtenstein

   EP 89901763.6    CH 0396612         

United Kingdom

   EP 89901763.6    GB 0396612         

Japan

   501661/89    JP 2980626         

*United States

   07/142,039    Abandoned         

United States

   08/472,696    US 5,846,818         

United States

   08/357,234    US 5,576,195         

 

* Cases abandoned in favor of a continuing application.

 

-3-



--------------------------------------------------------------------------------

C. Title: Methods and Cells for Expression of Recombinant Protein Products (Ara)

Inventor: Better

Based on PCT/US01/08754, which claims priority to U.S. Provisional Application
Nos. 60/192,129 filed March 24, 2000 and 60/192,238 filed March 27, 2000

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

              

Australia

   2001249265    AU 2001249265         

Canada

   2,404,046    2,404,046         

Europe

   01922467.4    EP 1268823         

Austria

   01922467.4    AT 1268823         

Belgium

   01922467.4    BE 1268823         

Cyprus

   01922467.4    CY 1268823         

Denmark

   01922467.4    DK 1268823         

Finland

   01922467.4    FI 1268823         

France

   01922467.4    FR 1268823         

Germany

   01922467.4    DE 60131261.9-08         

Greece

   01922467.4    GR 1268823         

Ireland

   01922467.4    IE 1268823         

Italy

   01922467.4    IT 1268823         

Luxembourg

   01922467.4    LU 1268823         

Monaco

   01922467.4    MC 1268823         

Netherlands

   01922467.4    NL 1268823         

Portugal

   01922467.4    PT 1268823         

Spain

   01922467.4    ES 1268823         

Sweden

   01922467.4    SE 1268823         

Switzerland

   01922467.4    CH 1268823         

Turkey

   01922467.4    TR 1268823         

United Kingdom

   01922467.4    GB 1268823         

[*]

   [*]    [*]         

Hong Kong

   07021559.5-08109183.0    Pending – Published 1120824A         

Japan

   2001-570798    Pending – Published 2003-528616         

*United States

   60/192,129    Abandoned         

*United States

   60/192,238    Abandoned         

United States

   09/811,933    US 6,803,210         

United States

   10/963,414    Abandoned         

 

* Cases abandoned in favor of a continuing application.

[*]

 

-4-



--------------------------------------------------------------------------------

Schedule 1.26

Discovery Patent Rights

[*]



--------------------------------------------------------------------------------

Schedule 1.55

Systems

A. Materials/Know-How

[*]

B. Patent Rights

[*]



--------------------------------------------------------------------------------

[*]



--------------------------------------------------------------------------------

Schedule 1.63

Targeted Affinity Enhancement Technology

 

A. Materials/Know-How

[*]

 

B. Patent Rights

[*]



--------------------------------------------------------------------------------

Schedule 1.70

[*] Specifications

[*]



--------------------------------------------------------------------------------

Schedule 3(a)

[*] - Quantities and Additional Information

[*]



--------------------------------------------------------------------------------

[*]



--------------------------------------------------------------------------------

[*]



--------------------------------------------------------------------------------

Schedule 4(a)

Services

 

A. Description of Services to be Performed:

 

  1. [*]

  2. Technical support for the TAE Technology

  3. Technical support for the Systems

 

B. Compensation:

[*]



--------------------------------------------------------------------------------

Schedule 13(e)

Wire Transfer Instructions for XOMA

[*]



--------------------------------------------------------------------------------

Schedule 14(c)

Form of Press Release

XOMA Announces $6 Million Antibody Discovery Collaboration with Arana
Therapeutics

BERKELEY, Calif., September 9, 2009 — XOMA Ltd. (Nasdaq: XOMA) and Arana
Therapeutics Limited, a wholly-owned subsidiary of Cephalon, Inc. (Nasdaq: CEPH)
have entered into a collaboration involving multiple proprietary XOMA antibody
research and development technologies, including a new antibody phage display
library, and a suite of integrated information and data management systems.
Arana has agreed to pay XOMA a fee of $6 million and XOMA will be entitled to
milestone payments and royalties on product sales. Under the terms of the
collaboration, XOMA will be fully reimbursed for all services it may provide to
Arana under the agreement.

“We selected XOMA because of their ability to provide a complete suite of
validated technologies that will further enable us to accelerate our antibody
development programs toward the clinic,” said Steffen Nock, Acting Chief
Executive Officer of Arana. “We believe the advantages of these technologies,
including XOMA’s next-generation antibody libraries, will increase our capacity
to cost-effectively develop novel therapeutics.”

“We are pleased to partner with Arana, a company with a strong presence and
capabilities in the antibody field,” said Steven B. Engle, XOMA’s Chairman and
Chief Executive Officer. “This monetization of our proprietary technologies and
products demonstrates the value of our extensive antibody expertise and
increases the return on our research and development efforts.”

XOMA has developed integrated capabilities in antibody discovery, engineering
and manufacturing, including maintaining the largest collection of commercially
available antibody phage display libraries. The company also has expertise in
the construction of large, novel and diverse libraries for screening and
optimization that enable the selection of antibodies with very specific binding,
affinity and potency characteristics to an antigen of choice.

The new, proprietary antibody library covered by the agreement with Arana,
recently validated by XOMA, is one of a series of proprietary antibody libraries
being developed by XOMA scientists to overcome existing limitations in library
design by combining “best-in-class” techniques with XOMA’s own proprietary and
patent-protected technologies. Access to multiple libraries may offer a number
of benefits to XOMA and its partners because it enables the use of libraries
best suited to the needs of a particular discovery project. This increases the
probability of technical and business success in finding rare and unique
functional antibodies directed to targets of interest.

About XOMA

XOMA discovers, develops and manufactures therapeutic antibodies designed to
treat inflammatory, autoimmune, infectious and oncological diseases. The
Company’s proprietary product pipeline includes XOMA 052, an anti-IL-1 beta
antibody, and XOMA 3AB, a biodefense anti-botulism antibody candidate.

XOMA has multiple revenue streams resulting from the licensing of its antibody
technologies, product royalties, development collaborations, and biodefense
contracts. XOMA’s technologies have contributed to the success of marketed
antibody products, including LUCENTIS(r) (ranibizumab injection) for wet
age-related macular degeneration and CIMZIA(r) (certolizumab pegol) for
rheumatoid arthritis and Crohn’s disease.

The company has a premier antibody discovery and development platform that
incorporates leading, unmatched capabilities in antibody phage display and a
unique collection of antibody display libraries, as well as XOMA’s proprietary
Targeted Affinity Enhancement technology for antibody humanization and bacterial
cell expression and manufacturing technologies. Bacterial cell expression is a
key breakthrough biotechnology for the discovery and manufacturing of antibodies
and other proteins. As a result, more than 50 pharmaceutical and biotechnology
companies have signed BCE licenses.

The company’s integrated processes use proprietary informatics systems that:

 

  •  

Increase efficiencies for data management and analysis



--------------------------------------------------------------------------------

  •  

Support rational data-driven decisions thus reducing costly errors

 

  •  

Increase capacity for multiple antibody programs with limited resources

 

  •  

Accelerate product development and

 

  •  

Support intellectual property filings.

In addition to developing its own products, XOMA develops products with premier
pharmaceutical companies including Novartis AG, Schering-Plough Research
Institute and Takeda Pharmaceutical Company Limited. XOMA has a fully integrated
product development infrastructure and a team of approximately 190 employees at
its Berkeley, California location. For more information, please visit
http://www.xoma.com.

Forward-looking Statements

Certain statements contained herein concerning product development and
capabilities of XOMA’s technologies or that otherwise relate to future periods,
are forward-looking statements within the meaning of Section 27A of the
Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.
These statements are based on assumptions that may not prove accurate. Actual
results could differ materially from those anticipated due to certain risks
inherent in the biotechnology industry and for companies engaged in the
development of new products in a regulated market. These risks, including those
related to XOMA’s ability to renegotiate the requirements of its loan
agreements; the declining and generally unstable nature of current economic
conditions; the results of discovery research and preclinical testing; the
timing or results of pending and future clinical trials (including the design
and progress of clinical trials; safety and efficacy of the products being
tested; action, inaction or delay by the FDA, European or other regulators or
their advisory bodies; and analysis or interpretation by, or submission to,
these entities or others of scientific data); uncertainties regarding the status
of biotechnology patents; uncertainties as to the cost of protecting
intellectual property; changes in the status of the existing collaborative and
licensing relationships; the ability of collaborators, licensees and other third
parties to meet their obligations; market demand for products; scale up and
marketing capabilities; competition; international operations; share price
volatility; XOMA’s financing needs and opportunities; and risks associated with
XOMA’s status as a Bermuda company, are described in more detail in XOMA’s most
recent annual report on Form 10-K and in other SEC filings. Consider such risks
carefully in considering XOMA’s prospects.

The XOMA Ltd. logo is available at
http://www.globenewswire.com/newsroom/prs/?pkgid=5960

CONTACT: XOMA, Ltd.

Company and Investor Contact:

Carol DeGuzman

510-204-7270

deguzman@xoma.com

Porter Novelli Life Sciences

Media Contact:

Carolyn Hawley

619-849-5375

chawley@pnlifesciences.com

 

-2-